          Case 6:20-cv-06599-FPG Document 9 Filed 10/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CARLOS NAHUM RUBIO-RUBIO,

                                     Petitioner,                      Case # 20-CV-6599-FPG

v.
                                                                      DECISION AND ORDER
ATTORNEY GENERAL WILLIAM P. BARR, et al.,

                                     Respondents.


       Pro se Petitioner Carlos Nahum Rubio-Rubio brought this Petition for a Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241, challenging his continued detention at the Buffalo Federal

Detention Facility. ECF No. 2. Respondents have notified the Court that on October 2, 2020,

Petitioner was removed from the United States. See ECF No. 8 at 4. Respondents now move to

dismiss the Petition, arguing that Petitioner’s removal renders the case moot. ECF No. 8. Because

the Court agrees, Respondents’ motion is GRANTED.

       “[A] case is moot when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome.” Cuong Le v. Sessions, No. 17-cv-1339, 2018 WL 5620290,

at *2 (W.D.N.Y. Oct. 29, 2018) (quoting another source). To the extent a habeas petition

challenges only the alien’s continued detention, the petition becomes moot once the petitioner is

removed. See, e.g., Torres v. Sessions, No. 17-CV-1344, 2018 WL 5621475, at *2 (W.D.N.Y.

Oct. 29, 2018) (collecting cases); Garcia v. Holder, No. 12 Civ. 3792, 2013 WL 6508832, at *2

(S.D.N.Y. Dec. 11, 2013) (same). This is because the relief sought in the “habeas proceeding—

namely, release from continued detention in administrative custody—has been granted.” Arthur

v. DHS/ICE, 713 F. Supp. 2d 179, 182 (W.D.N.Y. 2010).

       Accordingly, Petitioner’s challenge to his continued detention has become moot in light of

his removal from the United States, and his Petition is dismissed. See id.


                                                   1
          Case 6:20-cv-06599-FPG Document 9 Filed 10/21/20 Page 2 of 2




                                       CONCLUSION

       For the foregoing reasons, Respondents’ motion to dismiss, ECF No. 8, is GRANTED.

The Petition is DISMISSED. The Clerk of Court is directed to enter judgment and close this case.

       IT IS SO ORDERED.

Dated: October 21, 2020
       Rochester, New York


                                            ______________________________________
                                            HON. FRANK P. GERACI, JR.
                                            Chief Judge
                                            United States District Court




                                               2
